Citation Nr: 1421770	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for depression with sleep problems. 

3.  Entitlement to service connection for degenerative joint disease of the multiple joints of the right hand (claimed as arthritis of the right hand). 

4.  Entitlement to service connection for degenerative joint disease of the multiple joints of the left hand (claimed as arthritis of the left hand). 

5.  Entitlement to service connection for degenerative joint disease of the right knee (claimed as arthritis and gout of the right knee). 

6.  Entitlement to service connection for degenerative joint disease of the left knee (claimed as arthritis and gout of the left knee). 

7.  Entitlement to service connection for arthritis of the right ankle (also claimed as gout). 
8.  Entitlement to service connection for healed avulsive trauma of the left ankle (claimed as arthritis and gout of the left ankle). 

9.  Entitlement to service connection for thoracic scoliosis (claimed as arthritis of the lumbar spine). 

10.  Entitlement to service connection for bilateral pes planus and hallux valgus (claimed as bilateral gout of the feet). 

11.  Entitlement to service connection for actinic keratosis (claimed as spots on hands and skin cancer). 

12.  Entitlement to service connection for benign prostatic hypertrophy (claimed as a prostate disorder). 

13.  Entitlement to service connection for hiatal hernia with esophageal stricture and gastroesophageal reflux disease (GERD) (claimed as hernia and acid reflux). 

14.  Entitlement to service connection for a heart disorder. 

15.  Entitlement to service connection for hypertension.

16.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran's claims were remanded by the Board in April 2009 and February 2010.  

The Veteran testified at a Travel Board hearing in June 2009.  A transcript of that hearing is of record.  The Veteran was notified in January 2012 that the Veterans Law Judge who conducted the Veteran's hearing is no longer employed by the Board.  The Veteran replied to this letter expressly indicating that he did not wish to appear at a new Board hearing and that he desired to have the Board decide the case on the record.

In January 2008, the Veteran wrote to the RO stating that he was not seeking service connection for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran stated that he is seeking service connection for depression and that depression is the only psychiatric diagnosis indicated by the medical evidence of record.  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of entitlement to service connection for tinnitus was raised by the Veteran's representative in a March 2014 informal hearing presentation.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a heart disorder and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had normal hearing on discharge from service.  Bilateral hearing loss was not shown until many years after service and the current bilateral hearing loss has not been shown to be related to service.

2.  Depression with sleep problems first developed many years after discharge from service and is not related to service or a service-connected disability.

3.  DJD of the multiple joints of the right hand (claimed as arthritis of the right hand) developed more than a year after discharge from service and is unrelated to the right hand complaints/injury during service or to any other incident of service.

4.  DJD of the multiple joints of the left hand (claimed as arthritis of the left hand) developed more than a year after discharge from service and is not related to service.  

5.  DJD of the right knee (claimed as arthritis and gout of the right knee) developed more than a year after discharge from service and is not related to service.  

6.  DJD of the left knee (claimed as arthritis and gout of the left knee) developed more than a year after discharge from service and is not related to service.

7.  Arthritis of the right ankle (also claimed as gout) developed more than a year after discharge from service and is not related to service. 

8.  A healed avulsive trauma of the left ankle (claimed as arthritis and gout of the left ankle) developed more than a year after discharge from service and is not related to service. 

9.  Thoracic scoliosis (claimed as arthritis of the lumbar spine) developed more than a year after discharge from service and is not related to service. 

10.  Bilateral pes planus and hallux valgus (claimed as bilateral gout of the feet) developed many years after discharge from service and is not related to service. 

11.  Actinic keratosis (claimed as spots on hands and skin cancer) developed many years after discharge from service and is not related to service. 

12.  Benign prostatic hypertrophy (BPH) (claimed as a prostate disorder) developed many years after discharge from service and is not related to service. 

13.  Hiatal hernia with esophageal stricture and GERD (claimed as hernia and acid reflux) developed many years after discharge from service and is not related to service. 

14.  Kidney stones developed many years after discharge from service and are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for depression with sleep problems have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for DJD of the multiple joints of the right hand (claimed as arthritis of the right hand) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for DJD of the multiple joints of the left hand (claimed as arthritis of the left hand) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for DJD of the right knee (claimed as arthritis and gout of the right knee) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for DJD of the left knee (claimed as arthritis and gout of the left knee) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for arthritis of the right ankle (also claimed as gout) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a healed avulsive trauma of the left ankle (claimed as arthritis and gout of the left ankle) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for thoracic scoliosis (claimed as arthritis of the lumbar spine) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

10.  The criteria for service connection for bilateral pes planus and hallux valgus (claimed as bilateral gout of the feet) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
 
11.  The criteria for service connection for actinic keratosis (claimed as spots on hands and skin cancer) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

12.  The criteria for service connection for benign prostatic hypertrophy (claimed as a prostate disorder) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

13.  The criteria for service connection for hiatal hernia with esophageal stricture and GERD (claimed as hernia and acid reflux) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

14.  The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2007, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the claims, and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also notified him how ratings and effective dates are assigned.

The Board notes that the Veteran's service treatment records (STRs) and VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims decided below. 

The Board notes that other than for the right hand disability claim, no medical opinions were obtained.  As reported below, the STRs show no event, injury or disease, related to the remainder of the Veteran's claims.  Furthermore there is no indication that the claimed disabilities may be associated with an established event, injury or disease in service or with another service-connected disability.  Accordingly, the Board finds medical nexus opinions are not necessary as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), has not been met.  See 38 C.F.R. § 3.159(c)(4).

With respect to a June 2009 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2009 hearing, the Veterans Law Judge discussed the issues on appeal.  Information was obtained from the Veteran regarding the onset of each of his claimed disabilities.  The Veteran reported treatment by a private doctor in the past.  But the Veteran indicated that the treatment records from that doctor were unavailable because that doctor had retired, and the office the doctor worked at had closed.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  At the hearing the Veteran indicated past VA treatment for which records had not been obtained.  Subsequently, some of the reported VA treatment records were obtained and others were determined to be unavailable.  The December 2011 supplemental statement of the case (SSOC) informed the Veteran of the records that could not be obtained.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In the this case, there is no presumed service connection because hearing loss and arthritis were not medically diagnosed within one year of discharge. 

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.    

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The regulations, however, do not provide presumptive service connection based on exposure to Agent Orange for any of the disorders for which the Veteran has been diagnosed.  38 C.F.R. § 3.307, 3.309.  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586 -57589 (1996).

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Given the Veteran's service in the Republic of Vietnam, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the evidence of record indicates that the Veteran was a cook during service and does not indicate that he participated in combat operations during his military service.  As such, the Board concludes that application of 38 U.S.C.A. §1154(b) is not warranted.

III.  Right Hand

The record shows that the Veteran injured his right hand during service.  The STRs reveal that in August 1971, the Veteran was seen for right hand swelling and that the x-rays were negative.  STRs reveal that in November 1972, the Veteran lacerated the tops of the knuckles of the forefinger and middle finger of the right hand while putting new blades on a bread slicer.  His wounds were cleaned and bandaged with steri-strip and adhesive tape.  The next day his bandage was changed and a splint was put on the middle finger.  Two days later, it was noted that the cuts had healed and that only a slight covering was needed.  The remainder of the STRs, including the February 1972 discharge examination report reveal no complaints or findings related to the right hand or fingers.

On VA examination in July 2007, the Veteran reported that he had been having aching pain in his hands for five years.  The Veteran indicated that the condition was not due to injury or trauma.  X-rays showed a tiny foreign body in the soft tissues of the right hand.  The examiner diagnosed degenerative joint disease of the multiple joints of the hands.  

The Veteran was provided another VA examination in April 2011.  X-rays again showed a tiny foreign body in the right hand.  The examiner reviewed the STRs noting that they showed swelling and lacerations of the right hand.  The examiner stated that there was no evidence of a chronic right hand condition in the military.  The examiner opined that it was less likely than not that the Veteran's current degenerative joint disease of the right hand is related to the right hand swelling or the superficial injury to the fingers in the military.  

The April 2011 VA examiner attributed the Veteran's right finger scars to the laceration injury in the military, and the Veteran has been granted service connection for the scars.  

The Board finds the Veteran's statements that his current right hand disability is related to right hand injury during service to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current right hand degenerative joint disease is related to the noted swelling and laceration injury during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The most probative evidence of record is the opinion of the April 2011 VA examiner that the Veteran's current right hand disability, degenerative joint disease of the right hand, is unrelated to the right hand medical conditions during service.  The examiner provided reasoning for his opinion, and there is no medical evidence to the contrary.  

Also weighing against the Veteran's assertions are his report in July 2007 of right hand pain for just five years.

As shown above, the greater weight of the evidence, and the most probative evidence, clearly shows that the Veteran's current right hand disability is unrelated to service.  As the preponderance of the evidence is against his claim, service connection for degenerative joint disease of the multiple joints of the right hand (claimed as arthritis of the right hand) is not warranted.

IV.  Bilateral Hearing Loss

The Veteran testified at his Travel Board hearing that he was checked during service and found to have low frequency hearing loss.  He attributed his hearing loss to in-service noise exposure of helicopters, machine guns and trucks.  

The Veteran's service treatment records do not reveal any complaints of hearing loss.  They reveal that the Veteran was measured to have normal hearing both on entry to service and on discharge from service.  The audiometric report findings on the discharge examination report are identical to those found on examination for entry to service.  Hence, there was no shift in auditory thresholds during service.   

On VA audiology examination in June 2007, the Veteran reported hearing loss since the early 1970's.  The Veteran stated that he was not sure how the hearing loss happened, but he believed that the was the result of military explosion and/or training.  He reported that he was a heavy machine operator during service.  He said that during service, he fired weapons with his right hand and that he used hearing protection.  The Veteran reported that after service, he worked as a truck driver for 38 years without hearing protection.  He reported that he participated in hunting or recreational shooting without using hearing protection.  He said that he had been exposed to loud music without hearing protection.  The audiological testing revealed the Veteran to currently have bilateral hearing loss.

The Board recognizes that the Veteran is competent to report hearing loss that he had hearing loss during service.  However, the Board does not find his report of hearing loss during service to be credible.  At discharge from service, the Veteran's auditory thresholds were tested, and he was found to have normal hearing.  As such, hearing loss was not shown during service or for many years after discharge from service.  The Board recognizes that a claimant need not have hearing loss in service in order for post service hearing loss to be due to in-service noise exposure.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 "does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even though hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service").  However, in this case there are no competent opinions relating the Veteran's current hearing loss to service.  Additionally, there are no indications in the record that the Veteran's service subjected him to significant acoustic trauma.  His service personnel records indicate that he was a cook while in service, and he reported using hearing protection when firing weapons in service.  Furthermore, the Veteran reported post-service acoustic trauma of gunfire and loud music, without use of hearing protection.  

Given that the Veteran had normal hearing during service, that hearing loss was not shown until many years after discharge from service, and that there is no competent evidence relating the Veteran's current hearing loss to service, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for bilateral hearing loss is not warranted. 

V.  Depression

The record does not indicate that the Veteran had depression during service or for many years after discharge from service.  The STRs reveal no complaints or treatment for depression, and the February 1972 discharge examination report indicated that psychiatric clinical evaluation was normal.  

The first post-service indication of depression of record is a December 2001 VA depression screening, which is indicative of depression.  Subsequent VA treatment records show treatment for depression.  

On VA psychiatric examination in July 2007, the Veteran reported that his symptoms of depression began eight years previously and that he had had trouble sleeping for six to eight years.  The diagnosis was depression.  Psychosocial and environmental problems were listed as chronic pain, bereavement, caring for grandchildren, and financial concerns.

At the hearing, the Veteran's representative asserted that the Veteran's depression was secondary to his other claimed disabilities.  The Board has considered that the July 2007 VA examiner did relate the Veteran's depression to pain.  However, the Board notes that the Veteran's only service-connected disability is scarring of the fingers of the right hand, which on VA examination in April 2011 were shown to cause no pain.  Furthermore, all the service connection claims decided by this decision, which include disabilities that are painful, have been denied.  There is no probative evidence indicating that the Veteran's depression is secondary to a service-connected disability.  Consequently, service connection for depression as secondary to a service-connected disability is not warranted.  38 C.F.R. § 3.310.   

As noted above, the Veteran's depression first developed many years after discharge from service and there is no evidence linking the Veteran's depression to his service.  The preponderance of the evidence is against the claim and service connection for depression with sleep problems is not warranted.  

VI. Multiple Service Connection Claims

The record does not indicate that the Veteran had any injury or disability of the left hand, knees, ankles, spine, feet, skin, prostate, gastroesophagous, or kidney during service, or for many years after discharge from service.  The February 1972 discharge examination report indicates that the Veteran did not have any of his currently claimed disabilities when examined for discharge from service.  

The VA treatment records dated in August 2000 contain the diagnoses of GERD, hiatal hernia and dysphagia.  The Veteran reported a 15 year history of heartburn.  A December 2000 VA treatment record contains diagnoses of hypertension, BPH and kidney stones.  In January 2002, the Veteran was treated for a skin rash of two weeks duration that was diagnosed as folliculitis.  In March 2002, the skin condition was attributed to scabies.  VA treatment records in December 2006 indicate findings of gout, and complaints of pain in the joints (particularly the knees).  A June 2007 VA outpatient record notes a medical history of chronic back pain and kidney stones.

On VA examination in July 2007, the examiner noted that the Veteran had not had skin cancer and that the only skin disorder found was actinic keratosis on the dorsum of both hands.  The examiner found the Veteran to have degenerative joint disease of the multiple joints of both hands, degenerative joint disease of the knees, and scoliosis of the thoracic spine.  The diagnoses included healed avulsive trauma of the left ankle with posttraumatic reactions.  The Veteran had pes planus and hallux valgus of both feet.  No current kidney disorder or right ankle disability was found.  The Veteran was noted to have benign prostatic hypertrophy.  The diagnoses also included hiatal hernia, esophageal stricture and GERD.  

At the July 2007 VA examination, the Veteran reported that he had experienced symptoms of the joints in his hands for five years.  He gave an eight year history of knee symptoms and denied injury or trauma to the knees.  He indicated pain in the ankles for 10 months to a year and denied any injury or trauma to the ankles.  The Veteran reported that his spine symptoms had existed for 10 years.  He gave an eight year history of bilateral foot pain.  He reported that his skin condition had existed for two years.  The Veteran indicated an eight year history of kidney stones and an eight year history of heartburn.  He said that he had had prostate symptoms for five years.  

The Veteran testified in June 2009 that he injured his heels, his hands and his left knee during service.  He reported that he injured his back lifting heavy objects during service.  The Veteran stated that he had had skin spots since the 1970's and that they had been removed and that they had been identified as skin cancer.  The Veteran stated that he had had a prostate condition for years, but did not remember how long.  He asserted that his prostate, kidney, and acid reflux conditions were due to exposure to Agent Orange.  

With regard to the Veteran's claimed disabilities of the left hand, knees, ankles, spine, feet, skin, prostate, gastroesophagous, and kidney, there is no indication that there was any injury or disability during service or for many years after discharge from service.  

The Board has considered the Veteran's assertions that he injured his feet during service, that he injured his left hand during service, and that he injured his left knee during service.  However, the Board does not find the Veteran's statements credible.  The STRs do not show any complaints or injury of the feet, left hand, or left knee during service.  Also weighing against the Veteran's assertions are his statements at his July 2007 VA examination that he had had left hand pain for five years, bilateral knee pain for eight years, and bilateral foot pain for eight years.  Consequently, the Board does not give the Veteran's assertions of injuries during service any probative value.  

The most probative evidence of record are the STRs showing no disability during service, the lack of any medical evidence showing treatment for any of the Veteran's claimed disabilities until many years after service, and the Veteran's reports during his July 2007 VA examination in which he indicated onset of his symptoms for each of his disabilities many years after discharge from service.  With regard to the Veteran's Agent Orange assertions, as noted above, none of his claimed disabilities are among the disabilities listed under 38 C.F.R. § 3.309 for which presumptive service connection is warranted.  Furthermore, there is no medical evidence relating the Veteran's claimed disabilities to exposure to Agent Orange.  

Given that the most probative evidence indicates that the Veteran did not develop any disability of the left hand, knees, ankles, spine, feet, skin, prostate, gastroesophageal area, or kidney until many years after service, and given that there is no competent evidence attributing any of these disabilities to service, the Board finds that the preponderance of the evidence is against these claims and that service connection for the claimed disabilities of the left hand, knees, ankles, spine, feet, skin, prostate, gastroesophageal area, and kidney, is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for depression with sleep problems is denied. 

Entitlement to service connection for degenerative joint disease of the multiple joints of the right hand (claimed as arthritis of the right hand) is denied. 

Entitlement to service connection for degenerative joint disease of the multiple joints of the left hand (claimed as arthritis of the left hand) is denied. 

Entitlement to service connection for degenerative joint disease of the right knee (claimed as arthritis and gout of the right knee) is denied. 

Entitlement to service connection for degenerative joint disease of the left knee (claimed as arthritis and gout of the left knee) is denied. 

Entitlement to service connection for arthritis of the right ankle (also claimed as gout) is denied. 

Entitlement to service connection for healed avulsive trauma of the left ankle (claimed as arthritis and gout of the left ankle) is denied. 

Entitlement to service connection for thoracic scoliosis (claimed as arthritis of the lumbar spine) is denied. 

Entitlement to service connection for bilateral pes planus and hallux valgus (claimed as bilateral gout of the feet) is denied. 

Entitlement to service connection for actinic keratosis (claimed as spots on hands and skin cancer) is denied. 

Entitlement to service connection for benign prostatic hypertrophy (claimed as a prostate disorder) is denied. 

Entitlement to service connection for hiatal hernia with esophageal stricture and gastroesophageal reflux disease (GERD) (claimed as hernia and acid reflux) is denied. 

Entitlement to service connection for kidney stones is denied.




REMAND

At his July 2007 VA examination, the Veteran reported that he had inpatient treatment at St. Francis Heart Hospital in Tulsa, Oklahoma in 2002 for a heart condition.  The records of treatment at St. Francis Heart Hospital are not of record and have not been requested.  The St. Francis Heart Hospital records are pertinent to the Veteran's claim for service connection for a heart condition and may be pertinent to the Veteran's claim for service connection for hypertension.  Accordingly the heart and hypertension claims must be remanded so that the St. Francis Heart Hospital records can be requested and, if obtained, associated with the record.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide completed authorization release forms for all treatment for his heart condition that has not already been submitted.  This should include authorization for the St. Francis Heart Hospital in Tulsa, Oklahoma.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.

2.  Then, readjudicate the issue on appeal.  If either benefit sought on appeal is not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


